t c memo united_states tax_court douglas d schumann petitioner v commissioner of internal revenue respondent docket no filed date tyler b korn for petitioner joel d mcmahan for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined deficiencies and a penalty with respect to petitioner’s federal_income_tax returns as follows deficiency dollar_figure big_number penalty sec_6662 --- dollar_figure year the deficiency amount for is the amount in the notice_of_deficiency respondent filed a first amendment to answer which asserts additional schedule e income of dollar_figure dollar_figure increase to petitioner’s nonpassive_income and an erroneous offset of dollar_figure a rule computation will be required to determine the correct deficiency amount for unless otherwise indicated all section references are to the internal_revenue_code code in effect for the tax years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the issues for consideration are whether petitioner qualifies as a real_estate_professional who materially participated in a real_estate trade_or_business for either tax_year or whether the rental income petitioner received for use of his properties in maine and connecticut is nonpassive_income under the self-rental rules of sec_469 whether petitioner’s rental real_estate losses for are limited by sec_280a and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for tax_year findings_of_fact some of the facts are stipulated and are so found petitioner resided in florida when he filed the petition petitioner graduated from college with a degree in mechanical engineering petitioner’s businesses petitioner has incorporated four companies p-q controls inc p-q controls p-q controls maine inc p-q controls maine n r s associates inc n r s associates and exec-jet inc d b a dds proprietary inc exec-jet p-q controls is an s_corporation with a principal_place_of_business in connecticut p-q controls manufactures electronic controls for construction and mobile equipment in and petitioner was the president and majority shareholder of p-q controls in petitioner was one of four directors of p-q controls and his three adult children were the remaining directors in petitioner was the sole director of p-q controls p-q controls maine is an s_corporation with a principal_place_of_business in maine p-q controls maine provides manufacturing services to p-q controls petitioner was the president majority shareholder and sole director of p-q controls maine in and n r s associates is a florida corporation n r s associates licensed technology to p-q controls during n r s associates did not have any operations in petitioner was the sole shareholder of n r s associates in and exec-jet is an s_corporation during and petitioner was a licensed pilot and in he owned an aircraft petitioner originally formed exec-jet to hold ownership of his aircraft during and exec-jet had no employees exec-jet does not own an interest in p-q controls in p-q controls paid petitioner approximately dollar_figure million on behalf of exec-jet petitioner’s real_estate holdings during and petitioner owned two commercial rental properties one in connecticut connecticut property and one in maine maine property in and petitioner rented the connecticut property to p-q controls and the maine property to p-q controls maine in and petitioner also owned an airplane hangar in florida during and petitioner owned residential properties in florida gordon gordon cutlass gin cutlass kings town gin treasure fort charles green dolphin green dolphin and green dolphin collectively florida properties all residential properties are within a mile of petitioner’s home in florida petitioner purchased six of the properties in and two of the properties in petitioner did not rent out any of the properties in and he was able to rent out only the green dolphin property in petitioner did not sell any of the properties during and petitioner permitted his friends to use the properties occasionally while they were on vacation petitioner owns two apartments on a cruise_ship known as the world the world is a privately owned luxury yacht that travels around the world he purchased the first apartment in and the second apartment in he used one of his two apartments as his residence while aboard the world petitioner spent at least days in and days in aboard the world petitioner deducted the annual maintenance_costs associated with these apartments on schedules e supplemental income and loss of his income_tax returns petitioner reported no rental income from these apartments on his or income_tax return petitioner did not keep a contemporaneous log detailing his real_estate activities during or third-party assistance with the florida properties during and petitioner hired a number of individuals and companies to assist him with the maintenance of his florida properties petitioner hired the forrest co realty of naples inc forrest co downing frye prudential realty and aadvisors realty to market the florida properties the forrest co placed signs on some of petitioner’s properties and helped him attempt to lease his properties petitioner employed thomas frei and michael nichols to manage the renovation and repair of the florida properties mr frei worked for petitioner from date to date he repaired and painted petitioner’s properties solicited contractors for work estimates hired contractors to perform work and paid contractors for their services mr nichols replaced mr frei in date and assumed similar duties and responsibilities mr nichols received a weekly salary petitioner also hired landscapers interior decorators pest control companies air conditioning companies and alarm companies to perform work on the florida properties petitioner’s tax returns petitioner filed a form_1040 u s individual_income_tax_return for tax_year he reported dollar_figure of wages from p-q controls and dollar_figure of wages from p-q controls maine petitioner also reported dollar_figure in management fees from a subcontracting business on a schedule c profit or loss from business petitioner attached a schedule e to his form_1040 on his schedule e petitioner reported dollar_figure and dollar_figure of nonpassive_income from p-q controls maine and p-q controls respectively he also reported dollar_figure of rental income from p-q controls for the connecticut property and dollar_figure of rental income from p-q controls maine for the maine property petitioner also reported dollar_figure of royalties from n r s associates a certified_public_accountant prepared petitioner’s tax_return petitioner submitted a form 1040x amended u s individual_income_tax_return for tax_year on the amended_return petitioner reported the same wages and business income but made changes to his schedule e petitioner added eight of the florida properties cutlass green dolphin fort charles gin gin kings town treasure and cutlass and his apartment aboard the world to his schedule e petitioner reported zero rental income with respect to the eight florida properties and his apartment aboard the world but he reported expenses with respect to those properties petitioner reported dollar_figure of expenses for the florida properties which included insurance mortgage interest taxes utilities management fees ground care pest control pool care and depreciation petitioner’s reported expenses for his apartment aboard the world included dollar_figure of maintenance fees and dollar_figure of depreciation petitioner also attached a document entitled rental real_estate_professional election in which he stated that he was a qualified_real_estate_professional under code sec_469 and wished to elect under code sec_469 to treat all interests in real_estate as a single rental real_estate activity his amended tax_return was prepared by a tax_return_preparer different from the one who had prepared his original return petitioner filed a form_1040 for tax_year petitioner reported dollar_figure of wages from p-q controls and dollar_figure of wages from p-q controls maine petitioner also reported dollar_figure in management fees from exec-jet on a schedule c petitioner attached a schedule e to his form_1040 on his schedule e petitioner reported dollar_figure and dollar_figure of nonpassive_income from p-q controls maine and exec-jet respectively and dollar_figure of nonpassive loss from p-q controls he also reported dollar_figure of rental income from p-q controls for the connecticut property and dollar_figure of rental income from p-q controls maine for the maine property petitioner listed all of his residential properties in florida his apartments aboard the world and his airplane hangar on his schedule e petitioner reported only dollar_figure of rental income from the green dolphin property and dollar_figure of rental income from his airplane hangar petitioner reported dollar_figure of expenses for the florida properties which included cleaning and maintenance commissions legal fees insurance mortgage interest repairs supplies utilities ground care pest control pool care security permits inspections and depreciation petitioner’s reported expenses for his apartments aboard the world included dollar_figure of legal fees dollar_figure of maintenance fees and dollar_figure of depreciation petitioner also attached a document entitled rental real_estate_professional election which is identical to the one he attached to his amended tax_return his tax_return was prepared by the tax_return_preparer who had prepared his amended tax_return notice_of_deficiency on date respondent issued petitioner a notice_of_deficiency for tax_year respondent determined that petitioner was not entitled to the refund that he claimed on his amended tax_return because he did not qualify as a real_estate_professional for tax_year respondent disallowed a deduction for dollar_figure of reported rental real_estate losses because of sec_469 passive loss limitations respondent also determined that petitioner is liable for an accuracy-related_penalty under sec_6662 for tax_year pleadings on date petitioner filed timely the petition on date respondent filed an answer on date respondent filed an amended answer which asserts that petitioner improperly reported the rental payments that he received from p-q controls and p-q controls maine in both and as passive rental income respondent asserts that the rental income is nonpassive_income under the self-rental rules of sec_469 and that petitioner cannot offset this income with his passive losses on date respondent filed a second amended answer in the second amended answer respondent asserts that petitioner’s rental real_estate losses for are limited by sec_280a respondent did not accept petitioner’s amended tax_return and based his adjustments on petitioner’s form_1040 the petition states only that petitioner disagrees with respondent’s determination that he does not meet the requirements to be a real_estate_professional the petition does not specify whether petitioner’s disagreement pertains to both and opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erroneous rule a 290_us_111 the taxpayer likewise bears the burden of proving his or her entitlement to deductions allowed by the code and of substantiating the amounts of claimed deductions 503_us_79 sec_1_6001-1 income_tax regs petitioner bears the burden of proving that he is entitled to deduct the passive_activity_losses that he reported for and petitioner does not contend and the evidence does not establish that the burden_of_proof shifts to respondent under sec_7491 as to any issue of fact the commissioner bears the burden_of_proof for any new matters or increases in deficiency asserted in the answer rule a 68_tc_48 respondent did not raise the sec_280a limitation until the second amendment to answer respondent did not raise the self-rental rules of sec_469 until the first amendment to answer therefore respondent bears the burden_of_proof for both issues however we decide these issues by the preponderance_of_the_evidence rather than by reference to the placement of the burden_of_proof i sec_469 taxpayers are allowed deductions for certain business and investment_expenses under sec_162 and sec_212 however if the taxpayer is an individual sec_469 generally disallows any passive_activity_loss for the taxable_year and treats it as a deduction or credit for the next taxable_year sec_469 and b a passive_activity_loss is defined as the excess of the aggregate losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 a passive_activity is any trade_or_business in which the taxpayer does not materially participate sec_469 a taxpayer is treated as materially participating in an activity only if his or her involvement in the operations of the activity is regular continuous and substantial sec_469 rental_activity is generally treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 a real_estate_professional sec_469 provides an exception to the rule that a rental_activity is per se passive the rental activities of a taxpayer in a real_property_trade_or_business a real_estate_professional are not subject_to the per se rule_of sec_469 sec_469 see kosonen v commissioner tcmemo_2000_ slip op pincite sec_1_469-9 c income_tax regs rather the rental activities of a real_estate_professional are subject_to the material_participation requirements of sec_469 see sec_1_469-9 income_tax regs a taxpayer qualifies as a real_estate_professional if more than one-half of the personal services performed in trades and businesses by the taxpayer during the taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and the taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 and ii election for the purposes of determining whether a taxpayer is a real_estate_professional a taxpayer’s material_participation is considered separately with respect to each rental property unless the taxpayer makes an election to treat all interests in rental real_estate as a single rental real_estate activity sec_469 sec_1_469-9 income_tax regs a taxpayer makes the election by filing a statement with the taxpayer’s original income_tax return for the taxable_year sec_1_469-9 income_tax regs the statement must contain a declaration that the taxpayer is a qualifying taxpayer for the taxable_year and is making the election pursuant to sec_469 id a - - petitioner did not file a statement with his original tax_return electing to treat all of his interests in rental real_estate as a single rental real_estate activity although petitioner did include a statement making the election with his amended tax_return the election is ineffective because the statement must accompany the original return see shiekh v commissioner tcmemo_2010_126 slip op pincite trask v commissioner tcmemo_2010_78 slip op pincite see also sec_1_469-9 income_tax regs the notice_of_deficiency is based upon the original return accordingly for tax_year we will treat each of petitioner’s properties separately in order to determine whether he materially participated in the particular rental_activity b petitioner filed a statement with his tax_return electing to treat all of his interests in rental real_estate as a single rental real_estate activity the statement stated that petitioner was a qualified_real_estate_professional under code sec_469 and wished to elect under code sec_469 to treat all interests in real_estate as a single rental real_estate activity for tax_year we will treat petitioner’s properties as a single rental real_estate activity material_participation tests a taxpayer is considered to have materially participated in an activity if one of the seven tests listed in the regulations is satisfied sec_1_469-5t temporary income_tax regs fed reg date four tests set forth in paragraph a and are most relevant here the individual participates in the activity for more than hours during such year the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year based on all of the facts and circumstances the individual participates in the activity on a regular continuous and substantial basis during such year a taxpayer may establish hours of participation by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date contemporaneous daily reports are not required if the taxpayer can establish participation by other reasonable means id reasonable means includes appointment books calendars or narrative summaries that identify the services performed and the approximate number of hours spent performing such services id we have noted previously that we are not required to accept a postevent ballpark guesstimate or the unverified undocumented testimony of taxpayers see eg 135_tc_365 lum v commissioner tcmemo_2012_103 estate of stangeland v commissioner tcmemo_2010_185 petitioner testified that he spent over big_number hours in both and doing various tasks connected with his properties he further testified that he worked five to six hours per day six days a week when he was in florida and worked remotely exchanged messages with mr nichols two hours per day when aboard the world mr nichols testified that he witnessed petitioner working on the properties approximately three to four hours per day three to four days per week when petitioner was in town and that he exchanged emails with petitioner however petitioner did not produce any of the emails that he exchanged with mr nichols we decline to accept petitioner’s and mr nichols’ testimony without adequate documentary support petitioner did not keep a contemporaneous log or an appointment calendar tracking his real_estate activities but he prepared a narrative summary of his activities the summary however provides a broad description of the work performed at each property rather than a detailed description of the work that petitioner performed personally the summary does not differentiate between hours that petitioner worked in and hours that he worked in the summary also seems to include hours worked in petitioner contends that the narrative summary is based on the documents that he introduced into evidence petitioner introduced a document labeled daily log for each tax_year that provides the number of hours that he worked during each day in and these documents were prepared during examination the daily log contains contradictions for instance petitioner indicates in the log that on certain dates november and date january to date and june october to and november to date he was in florida inspecting his properties but at trial he testified that he was aboard the world on those dates in the log petitioner indicates that mr frei carried out daily inspections and participated in a daily telecommunications meeting with petitioner in date and march and date mr frei however testified that he worked for petitioner from date to date we believe that the methods that petitioner used to approximate the time that he spent performing services during and are not reasonable within the meaning of sec_1_469-5t temporary income_tax regs supra petitioner’s estimates are uncorroborated and do not reliably reflect the hours that he spent on his rental_real_estate_activities see bailey v commissioner tcmemo_2001_296 slip op pincite petitioner also introduced bank records copies of checks and receipts these bank statements checks and receipts provide no information regarding how many hours petitioner spent working on a given day on his properties furthermore petitioner admitted at trial that he did not personally make all of the purchases represented by the receipts and did not personally write all of the checks petitioner testified that he gave his credit card to mr nichols so mr nichols could make most of the purchases from home depot petitioner testified that deborah houseman an employee of p-q controls retained possession of his p-q controls checkbook and a signature stamp with his name he testified that ms houseman paid many bills on his behalf mr frei testified that he typically received checks from ms houseman to pay expenses relating to petitioner’s properties mr nichols testified that he often paid expenses relating to petitioner’s real_estate properties out of pocket he further testified that he sent an invoice for the expenses to ms houseman and that ms houseman would send him a check with petitioner’s signature added by stamp to reimburse him for the expenses to the extent that petitioner based his narrative summary on the bank records copies of checks and receipts the narrative summary would be a postevent ballpark guesstimate and we are not bound to accept his summary as proof that he materially participated in his rental activities petitioner does not satisfy the first material_participation test for tax_year because he did not prove that he spent more than hours working on any of his properties in he likewise did not satisfy the first material_participation test for tax_year because he did not prove that he spent more than hours working on all of his properties combined in we find that petitioner did not meet his burden of showing that he participated in any of his rental activities for more than hours for either or petitioner does not satisfy the second material_participation test because various employees and independent contractors worked on each of his properties for unknown amounts of time without quantification of the work performed by these third parties we cannot determine whether petitioner’s participation constitutes substantially_all of the participation with respect to any particular property see shiekh v commissioner slip op pincite stating that the taxpayer did not satisfy substantially_all test where tenants were responsible for the maintenance of that property petitioner does not satisfy the third material_participation test because he did not show that his participation in each rental_activity was not less than the participation of any other individual once again petitioner did not provide us with any quantification of the work performed by the many third parties that worked on his properties the evidence suggests that mr frei and mr nichols worked more hours than petitioner mr frei testified that he typically worked as a property manager for hours per week on petitioner’s properties in mr nichols testified that he typically worked or even hours per week on petitioner’s properties in mr nichols testified that he witnessed petitioner working on the properties approximately three to four hours per day three to four days per week when petitioner was in town and that he exchanged emails with petitioner if we were to accept mr nichols’ testimony petitioner would have worked at most hours per week on his properties even if we assume that petitioner worked hours per day six days per week when he was in florida as he contends hi sec_36 hours per week would be fewer than mr frei’s hours in and mr nichols’ hours in finally we cannot conclude that petitioner participated in his rental activities on a regular continuous and substantial basis see sec_1 5t a temporary income_tax regs supra petitioner spent time on his rental activities but we cannot overemphasize the importance of keeping thorough contemporaneous time records rather than making estimates after the fact in addition petitioner’s use of several rental agencies to help find prospective tenants show his properties and market his properties suggests that he did not materially participate in the rental of his properties see bailey v commissioner slip op pincite barniskis v commissioner tcmemo_1999_258 chapin v commissioner tcmemo_1996_56 we conclude that petitioner has not met his burden of proving that he materially participated in any real_estate activity during and since petitioner did not materially participate in any real_estate activity during and he does not satisfy either requirement of sec_469 petitioner does not qualify as a real_estate_professional for either or petitioner’s loss deductions with respect to the florida properties are disallowed for tax years and pursuant to sec_469 b self-rental rules respondent contends that petitioner’s net rental income from the connecticut property and the maine property is nonpassive_income under the self- rental rules of sec_1_469-2 income_tax regs income from rental_activity is generally treated as per se passive_income see sec_469 under the self-rental rules net rental income is reclassified as nonpassive_income if the taxpayer receives the rental income for use of an item of his or her property in a business in which he or she materially participates sec_1_469-2 income_tax regs see also 139_tc_45 rental income that is reclassified as nonpassive cannot be offset by passive losses see 123_tc_275 petitioner owned the connecticut property and the maine property in and he rented the connecticut property and the maine property to p-q controls and p-q controls maine for use in their respective businesses he reported net rental income from both properties for and the self-rental rules apply to this net rental income if petitioner materially participated in the businesses of p-q controls and p-q controls maine during and material_participation in a business is tested in the same way as material_participation in a rental_activity sec_1_469-5t temporary income_tax regs supra we focus on whether on the basis of all the facts and circumstances petitioner participated in the businesses of p-q controls and p-q controls maine on a regular continuous and substantial basis during and see sec_1_469-5t temporary income_tax regs supra petitioner’s tax reporting suggests that he was an active_participant in both businesses in and for petitioner reported dollar_figure of wages from p-q controls and dollar_figure of wages from p-q controls maine on his schedule e he reported dollar_figure and dollar_figure of nonpassive_income from p-q controls maine and p-q controls respectively for petitioner reported dollar_figure of wages from p-q controls and dollar_figure of wages from p-q controls maine on his schedule e he reported dollar_figure of nonpassive_income from p-q controls maine and dollar_figure of nonpassive loss from p-q controls petitioner testified that his income_tax reporting for both years was tax provisioning and that he did not actively provide services to either company in exchange for the wages and payments reported on his tax returns however petitioner testified that he reviewed the monthly financial statements of his companies with bart guthrie he further testified that he would communicate with mr guthrie weekly or biweekly about his companies petitioner acknowledged that he was the majority shareholder president and a director of both p-q controls and p-q controls maine during the years in issue and he testified that he was financially responsible for his companies on date petitioner’s three adult children all minority shareholders of p-q controls commenced a shareholder’s derivative lawsuit against petitioner in the u s district_court for the district of connecticut among other things petitioner’s children alleged that petitioner did minimal work for p-q controls during petitioner denied that he did minimal work for p-q controls during on date petitioner was deposed in connection with the shareholder’s derivative lawsuit petitioner admitted that he was responsible for ensuring that p-q controls had enough resources to invest capital in new projects petitioner also admitted that he was involved actively in sales calls during and petitioner also stated that as of the date of the deposition he was still with p-q controls creating and inventing and continued to be a participant in the overall strategy and growth of the business we conclude that petitioner participated in the businesses of p-q controls and p-q controls maine on a regular continuous and substantial basis as a consequence petitioner’s net rental income is nonpassive and cannot be offset by any passive_activity_losses that he incurred with respect to any other properties see 139_tc_396 ii sec_280a respondent contends that the deductions that petitioner claimed for tax_year with respect to his apartments aboard the world are limited by sec_280a sec_280a provides that no deduction otherwise allowable under this chapter shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence see also langley v commissioner tcmemo_2013_22 at a dwelling_unit is a residence if the taxpayer uses the dwelling for personal purposes for a number of days equal to the greater of days or of the number of days during the year for which the unit is rented at a fair rental value sec_280a see also langley v commissioner at personal purposes include personal_use by the taxpayer and personal_use by any other individual unless that individual is renting the dwelling for fair rental value sec_280a petitioner owns two apartments aboard the world he used one of his two apartments as his residence while aboard the world he spent at least days in aboard the world petitioner testified that he offered his second apartment aboard the world as a live auction item to help raise money for charities he further testified that his donations led to auction bidders’ using his second apartment aboard the world for to weeks petitioner did not provide any evidence that either apartment was rented at fair rental value in because both of petitioner’s apartments were used for personal purposes for at least days in both apartments are treated as residences for we find that the deductions that petitioner claimed for with respect to his apartments aboard the world are limited by sec_280a iii accuracy-related_penalty respondent contends that petitioner is liable for an accuracy-related_penalty under sec_6662 for tax_year sec_6662 provides a penalty for an underpayment attributable to negligence or disregard of rules or regulations within the meaning of sec_6662 the commissioner bears the burden of production regarding the taxpayer’s liability for any penalty sec_7491 see also 116_tc_438 once the commissioner has met this burden the taxpayer must provide persuasive evidence that the commissioner’s determination was incorrect see rule a higbee v commissioner t c pincite negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws to exercise due care or to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1_6662-3 income_tax regs negligence also includes any failure by a taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs respondent has demonstrated that petitioner failed to keep accurate records with respect to his participation in his rental activities the participation of third parties in his rental activities and his participation in the businesses of his companies respondent has shown that petitioner acted negligently with respect to the accuracy-related_penalty does not apply with respect to any portion of an underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 for purposes of sec_6664 a taxpayer may be able to establish reasonable_cause and good_faith by showing reliance on professional advice sec_1_6664-4 income_tax regs to establish good_faith and reasonable_cause through reliance on professional advice the taxpayer must show that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioner’s original tax_return was prepared by a certified_public_accountant he testified that after his tax_return was filed he decided to have a second tax_return_preparer reassess the tax_return because he had concerns about the tax_return he testified that the second preparer informed him that the original tax_return had many omissions petitioner hired the second tax preparer to draft an amended tax_return after reviewing the amended_return petitioner decided to file the amended tax_return this preparer also prepared petitioner’s tax_return petitioner did not call either of his tax_return_preparers to testify petitioner did not keep books_and_records adequate to substantiate his status as a real_estate_professional we think petitioner acted without reasonable_cause and did not act in good_faith we hold that petitioner is liable for a sec_6662 penalty for negligence for any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
